151 Ga. App. 224 (1979)
259 S.E.2d 209
BECKER
v.
BISHOP et al.
58136.
Court of Appeals of Georgia.
Argued July 2, 1979.
Decided September 5, 1979.
Albert A. Roberts, for appellant.
George Sparrow, E. Wayne Wallhausen, for appellees.
CARLEY, Judge.
Plaintiff appeals from an order setting aside a previously entered default judgment and granting defendant's motion for a new trial. The order allowed defendant to answer, counterclaim and proceed to trial as soon as possible and the effect is to continue the pendency of the case in the trial court. The judgment is not final as contemplated by Code Ann. § 6-701 (a) 1 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758). The judgment was not final and is not of the type from which direct appeal may be taken pursuant to Code Ann. § 6-701 (a) 3. An interlocutory appeal is cognizable only if the trial judge issues a certificate of immediate review pursuant to Code Ann. § 6-701 (a) 2 (A) and the appellate court grants permission for direct appeal pursuant to an application filed in accordance with the provisions of Code Ann. § 6-701 (a) 2 (B). Since plaintiff neither obtained a certificate of immediate review nor applied to this court for permission for direct appeal, the appeal is premature and must be dismissed. Notrica v. Southern Bell Tel. &c. Co., 147 Ga. App. 737 (250 SE2d 196) (1978); First Nat. Bank v. Hudson, 139 Ga. App. 629 (229 SE2d 109) (1976); Bouldin v. Mote, 136 Ga. App. 73 (220 SE2d 79) (1975).
Appeal dismissed. Deen, C. J., and Shulman, J., concur.